DETAILED ACTION

Election/Restrictions
Applicant's election, with traverse, of: acrylic acid/salt; allylpolyethoxy sulfonate; allyhydroxypropyl sulfonate ether; and HDTMP, as the species for commencing examination for component (C); component (D), and component (E); and component (B) of the claimed scale inhibiting treatment of claim 1, respectively, in response to the restriction requirement dated August 9, 2021 is hereby acknowledged.  Applicant made its election in its reply filed October 6, 2021.
Applicant’s arguments regarding traversing the lack of unity are unpersuasive.  The numerous potential substituents for each component of the chemical formula for the terpolymer of present claim 1 provides a serious search burden on the examiner.  As to the arguments traversing the lack of unity, the obviousness rejection, infra, is evidence of the lack of unity with respect to the election of species.
Accordingly, claims 1-5, 7-9, 11-13, 16-18 and 20-23 have been examined in the instant action in accordance with the species election.


Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11, 12, 16-18 and 20-23 are rejected under 35 U.S.C. 103 as unpatentable over Adam (US 2012/0028856 A1 to Adam et al., published in Feb. 2, 2012, which was cited in the previous action) in view of Welton (US 2014/0367101 A1 to Welton, published in Dec. 18, 2014).
Adam discloses a method for inhibiting inorganic deposits in a petroleum reservoir by adding to the subterranean formation an inhibitor composition containing a terpolymer having: A) a monomer derived from an ethylenically unsaturated aliphatic monocarboxylic or polycarboxylic acid, or a corresponding anhydride/water-soluble salt thereof ([0021]); a monomer unit derived from a particular sulfonated/sulfated ethylenically unsaturated ether or derived from a sulfonated ethylenically unsaturated monomer (formulas (I) and (II), [0022] to [0038]); and C) a monomer with the average general formula (III) depicted in paragraph [0039] to [0042]).  Preferably, monomer (A) can be acrylic acid or a derivative thereof ([0079] and [0080]); monomer (B) can be COPS1™, which is 1 allyoxyl-2-hydroxypropyl sodium sulfonate; and monomer (C) can be a polyoxyethylene phosphate ether, such as PAM™5000 (polyoxyethylene alkyl ether phosphate) ([0084]; [0127]; [0144]; [0145]; [0181] to [0183]); (Examples 1-5, particularly, Example 3).  
Adam further discloses in example 6-10, sample terpolymers, such as that prepared in Example 3 (acrylic acid/COPS1™/ PAM™5000 terpolymer), combined with brine to form a scale inhibiting composition and testing the brine formulation on calcium deposits ([0118]; [0267] to [0273]).  Monomer units (A) can be present between 20% and 80% (as a molar percentage of the polymerized monomers), monomer units (B) can be present between 10% and 70% and monomer units (c) represent between 10% and 70% by weight ([0085]).  Adam further teaches that the pressure at the reservoir in the reservoir at 150ºC can exceed 70 bars ([0002]; [0266]; [0285]; [0290]).
Adam does not discloses its scale inhibiting further comprising a phosphonate compound (aside from the terpolymer).  
However, Welton teaches scale inhibitor used in treatment fluids suitable for use in subterranean operations, such as fracturing, include aminophosphates, such as hexamethylenediamine tetra(methylene phosphonic acid) (HDTMP) ([0020]; [0034]; [0035]; [0047]; claims 2, 13, 18 of Welton).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time that the claimed invention was made to include HDTMP in the scale inhibitor composition used in Adam’s method of treating a subterranean reservoir, such as a fracturing application.  It would have been obvious to one skilled in the art to do so because HDTMP is a well-known scale inhibitor for preventing deposits used in oil/well treatment applications as taught by Welton.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  
Although Adam (and Welton) may not expressly teach the molar concentration/ weight percent ratios that are recited in the present claims, Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Adam and Welton.

Potential Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the method of present claim 1, wherein the terpolymer comprises allylpolyethoxy (10) sulfonate as the second component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



January 21, 2022